Citation Nr: 0926676	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-18 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance or being housebound from 
February 1, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1979 to April 
1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The RO granted SMC based on 
the housebound criteria from December 4, 2001 to February 1, 
2003 and denied SMC based on the need for aid and attendance.

The Veteran was scheduled for a Board hearing in March 2009.  
He withdrew his request in February 2009.  See 38 C.F.R. 
§ 20.702(e) (2008).


FINDING OF FACT

The Veteran's service-connected disabilities result in being 
so helpless that he is in need of the regular aid and 
attendance of another person.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance are met. 38 U.S.C.A. §§ 
1114(l), 1114(s) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.350(b), 3.350(i), 3.352(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was granted SMC for housebound status from 
December 4, 2001 to February 1, 2003.  This period 
corresponded to the temporary 100 percent rating assigned 
when the Veteran underwent surgery on his left shoulder and 
during the subsequent period of convalescence.  See 38 C.F.R. 
§§ 4.29, 4.30.  (2008).  The Veteran contends that SMC is 
warranted on an ongoing basis and should not be limited to 
the period of convalescence.

SMC is payable to a veteran for anatomical loss or loss of 
use of both feet, one hand and one foot, blindness in both 
eyes with visual acuity of 5/200 or less, or being 
permanently bedridden or so helpless as a result of service-
connected disability that he or she is in need of the regular 
aid and attendance of another person.  38 U.S.C.A. § 1114(l) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.350(b) (2008).

Factors considered to determine whether regular aid and 
attendance is needed include: inability to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need to adjust special prosthetic or orthopedic 
appliances which by reason of the particular disability 
requires aid (this does not include adjustment of appliances 
that persons without any such disability would be unable to 
adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a) (2008).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable decision is permissible.  Particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that he is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  38 C.F.R. § 3.352(a) (2007); Turco 
v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, 
however, a threshold requirement that "at least one of the 
enumerated factors be present." Turco, 9 Vet. App. at 224.  
"Bedridden" will be that condition which, by virtue of its 
essential character, actually requires that the claimant 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a doctor has prescribed rest in bed for 
a greater or lesser part of the day to promote convalescence 
or cure is insufficient.  38 C.F.R. § 3.352(a) (2008).

To establish entitlement to SMC based on housebound status 
under 38 U.S.C.A.     § 1114(s), the evidence must show that 
a veteran has a single service-connected disability evaluated 
as 100 percent disabling and an additional service-connected 
disability, or disabilities, evaluated as 60 percent or more 
disabling that is separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems; or, the veteran has a 
single service-connected disability evaluated as 100 percent 
disabling and due solely to service-connected disability or 
disabilities, the veteran is permanently and substantially 
confined to his or her immediate premises.  38 C.F.R. § 
3.350(i) (2008).

In this case, the Veteran is service-connected for:  
residuals of left distal clavicle resection, status-post left 
hemiarthoplasty, rated 20 percent from January 1, 1998, 100 
percent from December 4, 2001, 20 percent from February 1, 
2003, 50 percent from July 24, 2003; and residuals of right 
shoulder arthroplasty, distal clavicle resection, rated 60 
percent from May 1, 2001.  The Veteran was also granted total 
disability due to individual unemployability (TDIU) from May 
1, 2001.  As he does not have a single service-connected 
disability evaluated as 100 percent disabling after February 
1, 2003, the preponderance of the evidence is against the 
claim for SMC on the basis of being housebound.

The Veteran underwent a VA examination for his service-
connected shoulders in February 2004.  The examiner noted the 
effects of the disability on activities of daily living.  He 
indicated that the left shoulder disability makes it very 
difficult for the Veteran to bathe.  The Veteran is unable to 
put his shoes and socks on.  He has difficulty in driving and 
cannot clean himself well after bowel movements.

In February 2006, the Veteran underwent a general VA 
examination that also specifically addressed housebound 
status and permanent need for regular aid and attendance.  
The examiner indicated that the Veteran needs help putting 
his shoes and socks on because of the limitation of motion of 
the service-connected shoulders.  He needs help in wiping the 
rectal area clean because shoulder pain limits his motion in 
that area.  He is able to transfer from a sitting position to 
standing on his own and walk a few steps with the help of a 
cane.  The Veteran cannot drive a vehicle because he is 
unable to raise his arms high enough.  He is also unable to 
do housekeeping such as mopping or vacuuming.  The examiner 
acknowledged the Veteran's hip disability, which is not 
service-connected, but concluded that the service-connected 
bilateral shoulder disability is the major factor in limiting 
his activities of daily living.  The examiner opined that the 
Veteran is in need of regular aid and attendance.

The evidence shows that the Veteran is unable to dress 
himself and unable to keep himself ordinarily clean and 
presentable.  See 38 C.F.R. § 3.352(a) (2008).  He requires 
regular aid and attendance.  Thus, the claim is granted.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Entitlement to SMC based on the need for aid and attendance 
from February 1, 2003 is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


